 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   MAJESTIC ZULU,                                    No. 2:21-cv-0525 TLN CKD P
12                      Plaintiff,
13          v.                                         FINDINGS AND RECOMMENDATIONS
14   COVELLO, et al.,
15                      Defendants.
16

17          On April 16, 2021, plaintiff was ordered to file a completed request to proceed in forma

18   pauperis or pay the filing fee within thirty days and was cautioned that failure to do so would

19   result in a recommendation that this action be dismissed. The thirty day period has now expired,

20   and plaintiff has not responded to the court’s order.

21          Accordingly, IT IS HEREBY RECOMMENDED that this action be dismissed without

22   prejudice. See Fed. R. Civ. P. 41(b).

23          These findings and recommendations are submitted to the United States District Judge

24   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

25   after being served with these findings and recommendations, any party may file written

26   objections with the court and serve a copy on all parties. Such a document should be captioned

27   “Objections to Magistrate Judge’s Findings and Recommendations.” Any response to the

28   objections shall be served and filed within fourteen days after service of the objections. The
                                                      1
 1   parties are advised that failure to file objections within the specified time may waive the right to
 2   appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
 3   Dated: May 24, 2021
                                                       _____________________________________
 4
                                                       CAROLYN K. DELANEY
 5                                                     UNITED STATES MAGISTRATE JUDGE

 6

 7

 8   1
     zulu0525.fifp
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
